DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 28 February 2022.  Claims 1-12 and 14-16 are currently under consideration.  The Office acknowledges the amendments to claims 1-9, 11, 12, and 14, as well as the cancellation of claim 13, and the addition of new claim 16.

Claim Objections
Claim 4 is objected to because of the following informalities: in line 1, “(1)” should apparently be deleted; and in line 3, “a second set of parameters” should apparently read --the second set of reference parameters--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: in line 3, “a biological impact” should apparently read --the biological impact--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: in line 4, “which of the first and second the fractionation schemes” should apparently read --which of the first and second fractionation schemes--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: in line , “A a tangible” should apparently read --A tangible--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in the last five lines, “wherein for a first set of results of the first set of reference parameters is used as the received first set of reference parameters of the first fractionation scheme and for a second set of results the second set of references parameters is used as the received set of parameters of the second fractionation scheme.”  This clause is confusing and unclear.  This clause has to do with the display, which simultaneously provides at least two sets of results from the biological impact calculation module.  However, the biological impact calculation module is recited to calculate a biological impact of the plan based on image data, dose distribution, and only “a received set of parameters of the first fractionation scheme.”  It is not recited to calculate biological impact using a received set of parameters of the second fractionation scheme.  Further, there are numerous recited sets of parameters that are received here and there and it is not clear whether these are intended to be the same or different.
at least one of the received first set and second set of reference parameters; and a display configured to simultaneously provide at least two sets of results from the biological impact calculation module, wherein for a first set of results, for the calculation of the biological impact, and for a second set of results, the second set of reference parameters is used for the calculation of the biological impact.
Claims 2-8, 15, and 16 are rejected by virtue of their dependence upon claim 1.
Claim 9 recites the limitation "the fractionation scheme" in the last line.  It is not clear which of the two fractionation schemes this refers to.
Claim 10 recites the limitation "the calculated biological impact results" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the calculated biological impact results" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
one of” the sets of parameters to determine which fractionation scheme is most suitable.  It is unclear how it can be determined which is most suitable if only one set of parameters is evaluated.
Claims 10-12 and 14 are rejected by virtue of their dependence upon claim 9.
Claim 15 recites the limitation "the fractionation scheme" in the last line.  It is not clear which of the two fractionation schemes this refers to.
Claim 16 recites that “the imaging device comprises one or more of a CT, MR, PET.”  These are types of imaging, not devices.  Suggested language would be --the imaging device comprises one or more of a computed tomography (CT) device, magnetic resonance (MR) device, or positron emission tomography (PET) device--.
Claim 16 is also rejected by virtue of its dependence upon claim 15.

Allowable Subject Matter
Claims 1-12 and 14-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, for the reasons presented in the previous Office action.

Response to Arguments
Applicant’s arguments with respect to the claim objection, the rejections under 35 U.S.C. 112, and the rejections under 35 U.S.C. 101. have been fully considered and are mostly persuasive.  The claim objection and the rejections under 35 U.S.C. 101 have been withdrawn, along with many of the rejections under 35 U.S.C. 112.  However, as 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791